Title: Extract of Cornelia J. Randolph to Virginia J. Randolph (Trist) and Mary Elizabeth Randolph (Eppes), 24 September 1817, document 5 in a group of documents on Jefferson’s Trip to Natural Bridge [ca. 13–17 August 1817]
From: Randolph, Cornelia Jefferson
To: Trist, Virginia Jefferson Randolph,Eppes, Mary Elizabeth Cleland Randolph


            
              My Dear girls
               Monticello September 24 ..17
            
            I wrote Virginia another very long letter from poplar forest giving her an account of our journey to the Natural bridge but it arriv’d after you had left this place, I dare say you have met with nothing wilder & more savage than we did traveling on horse back through a country where there was no carriage
			 road. we made a great many enquiries about bears, wolves, panthers, & rattle snakes & found they were nearly exterminated which I was very much surprised at seeing the country look’d as if
			 it
			 had scarcely any other inhabitants, we heard tho that a bear had eaten a child sometime before we were there & that wolves were frequently heard howling in the mountains. in the immediate
			 neighbourhood of the  bridge the people were more civiliz’d than they were just on this side of the ridge. When we were returning to poplar forest we came to a bridge which had been broken down & that a good many people were mending,  they imediately brought logs & laid across from one bank to the other but these banks were very high & the bridge form’d in this hasty manner so dangerous that I could scarcely prevail
			 on myself to follow sister Ellen whom grandpapa was leading on before, a man bare legg’d & without any coat on immediately came to my assistance & led me across in  safety another instance of the gallantry of our countrymen on
			 this side of the ridge, I do not know what it is on the other side, I dare say Virginia remembers  our being help’d by some waggoners, in a very dangerous situation once before, & sister Ellen who has travel’d more than any of us, has more than once had occasion to remark the difference between Virginians & the people of the other states in this respect.
          